Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in both the parent Application No. 16/821,529, and filed in the present application on 6/14/2022.

Claims for Examination
The claims filed 10/28/2022 do not comply with MPEP 714.01(e) Amendments Before First Office Action.  See Section I. Preliminary amendments must comply with 37 CFR 1.121.  The claims filed 10/28/2022 do not begin with claim 42 or cancel the previous claims 1-41 that were filed 7/17/2022.  Examiner made a courtesy call to Applicant’s representative, Mingji Jin, #69,674 on 11/28/2022 and it was later confirmed that claims 22-41 are the correct ones for examination, see interview summary.  Claims 22-41 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel (2017/0161439) in further view of Warnicke (2020/0110625).

Regarding claim 22, Raduchel teaches
 a system for an Internet-of-Things wearables-based emergency healthcare service using a virtual distributed ledger technology network, comprising:
at least one hardware processor; and
at least one memory device storing instructions executable by the at least one hardware processor to perform operations comprising: (Raduchel [0205] The described systems, methods, and techniques may be implemented in digital electronic circuitry, computer hardware, firmware, software, or in combinations of these elements.  … Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory.)
receiving, at a node of a virtual distributed ledger technology network, (Raduchel [0048] The network 110 is configured to enable exchange of electronic communications between devices connected to the network 110. For example, the network 110 may be configured to enable exchange of electronic communications between the user electronic device 130 and the multiple record storage systems 140, 150, and 160.  [0345] The user electronic device 130 can then broadcast the share transaction to block chain system 1610 (1870).  [0347] The end result would be a user 120 sharing an electronic medical record with the recipient 170 via the block chain technology.) a call from a … device associated with a patient;  (Raduchel, [0011] Implementations may include one or more of the following optional features. In some implementations, transmitting the at least one of the alert, the electronic medical record of the patient, or the recommendation comprises transmitting, from the wireless device to the recipient electronic device, a share request, receiving, by the wireless device, an address created by the recipient electronic device in response to the share request, applying, by the wireless device, the address to the at least one of the alert, the electronic medical record of the patient, or the recommendation, and transmitting, from the wireless device to the recipient electronic device, the at least one of the alert, the electronic medical record of the patient, or the recommendation having the address applied. In some implementations, transmitting the authentication information for the at least one of the alert, the electronic medical record of the patient, or the recommendation comprises broadcasting, to a block chain system, transaction data corresponding to the transmission of the at least one of the alert, the electronic medical record of the patient, or the recommendation, wherein the block chain system receives the transaction data, validates the transaction data, and adds a block to a chain indicating the transmission of the at least one of the alert, the electronic medical record of the patient, or the recommendation [0264] An alert can take the form of multiple types of communication. The communication can include, but is not limited to, an SMS message, email, voice call, video call, or an alert built into an application.)
executing a first service to request an emergency service for the patient; (Raduchel, [0039]  In another example, if a user is involved in a car accident and an emergency services provider is providing treatment to the user, the user's mobile device may be used to access electronic medical records for the user that may assist the emergency services provider in providing emergency treatment to the user.)
executing a second service to obtain consent for data transfer of patient data related to the patient across the virtual distributed ledger technology network; (Raduchel [0179] FIG. 10 is a flow chart of a process 1000 for enabling an emergency service provider to access medical records of a patient [0181] In response to receiving the request from the emergency services provider 920, the patient electronic device 930 performs, based on authentication information provided to the electronic device by the emergency services provider 920, an authentication process on the emergency services provider 920 to determine a status of the emergency services provider 920 (1020).)
requesting the patient data from a memory external to the virtual distributed ledger technology network; and transmitting the patient data through the virtual distributed ledger technology network (Raduchel, [0184] The patient electronic device 930 accesses, from electronic storage, preferences of the patient 910 regarding emergency services provider access to medical records of the patient (1030).  [0187] The patient electronic device 930 enables display, to the emergency services provider 920, of the aggregated electronic medical records associated with the patient 910 (1060).  [0347] The end result would be a user 120 sharing an electronic medical record with the recipient 170 via the block chain technology)
Raduchel teaches applications (algorithms)1 and user devices but does not explicitly teach microservice and wearable device.
However Warnicke teaches microservice … at node of a … distributed network … (Warnicke [0022] Each server 124 in the cloud 100 is programmed to implement an application, service and/or microservice, including receiving requests from client computing device 120, performing data processing services, transformations or calculations and responding to the requests.  [0016] In another embodiment, a method executed in a network infrastructure element of a network edge computing node comprises, in response to receiving a packet that is associated with initiating a client-server session, selecting a selected server, from among a plurality of available geographically or logically distributed servers in a plurality of network edge computing nodes,)  and wearable device (Warnicke  [0048] The computing devices may be server computers, workstations, personal computers, portable computer systems, handheld devices, mobile computing devices, wearable devices,)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Warnicke’s microservices on distributed services with Raduchel’s records applications because doing so improves the workload execution location (Warnicke [0013] An application author specifies a policy about the desired location of workload execution for specified kinds of client requests.)  A wearable device is just another type of user device.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a wearable device for a user device.

Regarding claim 23, Raduchel and Warnicke teach 
the system of claim 22, wherein the call is received via an edge server (Warnicke, [0016] In another embodiment, a method executed in a network infrastructure element of a network edge computing node comprises, in response to receiving a packet that is associated with initiating a client-server session, selecting a selected server, from among a plurality of available geographically or logically distributed servers in a plurality of network edge computing nodes)
Warnicke combined with Raduchel for the same reasons as claim 22.

Regarding claim 24, Raduchel and Warnicke teach
the system of claim 22, wherein the first microservice is configured to request an ambulance for the patient, the at least one memory device further storing instructions executable by the at least one hardware processor to perform operations comprising: (Raduchel, [0045] A user-configurable online profile may be used to limit information that is provided to an emergency services provider. The online profile may be used to regulate the information based on the status of the emergency personnel (e.g., ambulance driver gets low level; trauma gets higher level, etc.). Specifically, a user may choose to release medication to regular doctors, and release more access (e.g., full access) to trauma providers. The system also may be configured to release all information to the multiple parties of different level at the same time (e.g., provide an ambulance driver with limited information, )
committing an outcome of the execution of the first microservice to request the emergency service to a distributed ledger associated with the virtual distributed ledger technology network  (Raduchel [0346] Block chain system 1610 receives the share transaction, validates the transaction, and then posts the transaction into a new block of transactions (1880).  [0347] The end result would be a user 120 sharing an electronic medical record with the recipient 170 via the block chain technology.)

Regarding claim 25, Raduchel and Warnicke teach
the system of claim 22, wherein the second microservice is configured to obtain consent for the data transfer through the wearable device associated with the patient. (Raduchel, [0178] Input from the patient 910 also may be needed to authenticate the emergency services provider 920. For example, a biometric input (e.g., a fingerprint scan or retinal scan) of the patient 910 may be needed to authenticate the emergency services provider 920.  [0180] The patient electronic device 930 may receive the request to access medical records associated with the patient 910 based on user input provided to the patient electronic device 930 by the emergency services provider 920 or may receive the request to access medical records associated with the patient 910 in an electronic communication sent from the wireless communication device 950.)

Regarding claim 26, Raduchel and Warnicke teach
the system of claim 25, the at least one memory device further storing instructions executable by the at least one hardware processor to perform operations comprising:
committing an outcome of the execution of the second microservice to obtain the consent for patient data transfer to a distributed ledger associated with the virtual distributed ledger technology network  (Raduchel, [0346] Block chain system 1610 receives the share transaction, validates the transaction, and then posts the transaction into a new block of transactions (1880).  [0347] The end result would be a user 120 sharing an electronic medical record with the recipient 170 via the block chain technology.)

Regarding claim 27, Raduchel and Warnicke teach
the system of claim 22, wherein the second microservice is a smart contract execution microservice configured to execute a smart contract to obtain pre-authorized consent from the memory external to the virtual distributed ledger technology network  (Raduchel, [0057] In these implementations, storage systems storing electronic medical records for the user 120 may require input (e.g., authentication credentials) from the medical service provider to authenticate or authorize the request for electronic medical records prior to sending the electronic medical records to the user electronic device 130.  [0293] In another example, the user electronic device 130 can share the electronic medical record with a healthcare exchange repository.  … the sharing maybe executed automatically by the user electronic device 130 based on rules or conditions. … Another term for these rules is smart contracts.)

Regarding claim 28, Raduchel and Warnicke teach
the system of claim 22, the at least one memory device further storing instructions executable by the at least one hardware processor to perform operations comprising:
executing a third smart contract execution microservice configured to execute a smart contract to process insurance related to emergency services provided to the patient; (Raduchel [0051] In these implementations, the multiple record storage systems 140, 150, and 160 may be associated with one or more of a doctor, a hospital, a pharmacy, an insurance company,  [0071] The submitting party may also include a health insurance carrier, such as an insurance payor. [0239] A payment event can also be defined as when an insurance payer or a user makes a payment  [0096] The restriction on providers portion 430 includes check boxes 431-437 that enable a user to indicate that records should only be requested from the providers identified by the check boxes checked. The check boxes 431-437 may enable a user to restrict providers to specific doctors, hospitals, pharmacies, insurance companies, record storage companies, and/or any other providers.  [0293] the sharing maybe executed automatically by the user electronic device 130 based on rules or conditions. … Another term for these rules is smart contracts.) and
committing an outcome of the execution of the third smart contract execution microservice to a distributed ledger associated with the virtual distributed ledger technology network  (Raduchel [0346] Block chain system 1610 receives the share transaction, validates the transaction, and then posts the transaction into a new block of transactions (1880).  [0207] A user may contact their insurance provider, a medical records provider, or a health care provider in order to receive the program.)

Claims 29-35 are method claims for the system claims 22-28 and are rejected for the same reasons as claims 22-28.

Claims 36-41 claims for the system claims 22  and 24-28 and are rejected for the same reasons as claims 22 and 24-28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hager (EP 3 511 851).discloses medical datasets on blockchain and microservices.
Sarmentero (2019/0088373) discloses wearable devices alerting for medical reasons with blockchain.
Govindassamy (10,609,541) discloses emergency alerts in client devices, such as wearables, and blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
    

    
        1 Raduchel [0254] In an alternative embodiment, algorithms are stored and executed on a server operated by a stakeholder, e.g., the ancillary data server 130A or medical record storage systems 140, 150, 160. In an exemplary embodiment, each stakeholder can define its own set of algorithms.